J-S36040-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    CHRISTOPHER LASTER                         :
                                               :
                       Appellant               :      No. 3005 EDA 2017

                  Appeal from the PCRA Order August 31, 2017
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0607521-1995


BEFORE: GANTMAN, P.J., DUBOW, J., and KUNSELMAN, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                       FILED AUGUST 23, 2018

       Appellant, Christopher Laster, appeals pro se from the order entered in

the Philadelphia County Court of Common Pleas, which denied as untimely his

serial petition filed under the Post Conviction Relief Act (“PCRA”), at 42

Pa.C.S.A. §§ 9541-9546. On December 20, 1995, a jury convicted Appellant

of third-degree murder and conspiracy. The court sentenced Appellant on May

23, 1996, to an aggregate term of 10 to 20 years’ imprisonment, consecutive

to a federal sentence Appellant was then serving.1 This Court affirmed on

January 20, 1998; Appellant did not seek further direct review.           See

Commonwealth v. Laster, 711 A.2d 1040 (Pa.Super. 1998).

       From 2000 to 2017, Appellant unsuccessfully litigated multiple PCRA

____________________________________________


1Appellant was sentenced for the federal crimes on March 11, 1993, to 292
months’ imprisonment.
J-S36040-18


petitions. On July 18, 2017, Appellant filed the current pro se PCRA petition.

The court issued Pa.R.Crim.P. 907 notice on August 1, 2017. On August 16,

2017, Appellant responded pro se. The court denied PCRA relief on August

31, 2017. On September 12, 2017, Appellant timely filed a pro se notice of

appeal. No Pa.R.A.P. 1925(b) concise statement was ordered or filed.

      Preliminarily, the timeliness of a PCRA petition is a jurisdictional

requisite. Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). A

PCRA petition must be filed within one year of the date the underlying

judgment becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment is “final” at

the conclusion of direct review or at the expiration of time for seeking review.

42 Pa.C.S.A. § 9545(b)(3). The exceptions to the PCRA time-bar allow for

limited circumstances under which the late filing of a petition will be excused;

a petitioner asserting an exception must file a petition within 60 days of the

date the claim could have been presented. See 42 Pa.C.S.A. § 9545(b)(1-2).

      Instantly, Appellant’s judgment of sentence became final on February

19, 1998, upon expiration of the time to file a petition for allowance of appeal

in our Supreme Court. See Pa.R.A.P. 1113(a). Appellant filed the current

PCRA petition on July 18, 2017, which is patently untimely. See 42 Pa.C.S.A.

§ 9545(b)(1). Appellant now attempts to invoke the “newly-discovered fact”

exception at Section 9545(b)(1)(ii), relying on Williams v. Pennsylvania,

___ U.S. ___, 136 S.Ct. 1899, 195 L.Ed.2d 132 (2016) (holding there is

impermissible risk of actual bias when judge previously had significant,


                                     -2-
J-S36040-18


personal involvement as prosecutor in critical decision regarding defendant’s

case, violating due process clause; former Pennsylvania Chief Justice Castille

had significant, personal involvement in defendant’s case where he served as

District Attorney at time of defendant’s trial and authorized prosecutor to seek

death penalty against defendant, such that former Chief Justice should have

recused himself from consideration of Commonwealth’s appeal concerning

defendant’s serial PCRA petition, in which PCRA court had granted sentencing

relief).   Specifically, Appellant complains former Chief Justice Castille had

similar significant, personal involvement in his case, which required the former

Chief Justice to recuse himself from consideration of Appellant’s petition for

allowance of appeal concerning one of his prior PCRA petitions.

       Initially, judicial decisions do not constitute “newly-discovered facts.”

See Commonwealth v. Brandon, 51 A.3d 231 (Pa.Super. 2012) (explaining

subsequent decisional law does not constitute new “fact” per Section

9545(b)(1)(ii)).    To the extent Appellant attempts to invoke the “new

constitutional right” exception per Section 9545(b)(1)(iii), and even if

Appellant met the “60-day rule,” he has not established that Williams

announced a new constitutional right held to apply retroactively.       See 42

Pa.C.S.A. § 9545(b)(1)(iii) (requiring PCRA petitioner to plead and prove new

constitutional   right   recognized   by   United   States   Supreme   Court   or

Pennsylvania Supreme Court and held by that Court to apply retroactively).

Moreover, Appellant presents no evidence to support his claim that the former


                                       -3-
J-S36040-18


Chief Justice had significant, personal involvement in Appellant’s case. The

former Chief Justice served as Philadelphia District Attorney from 1986 until

1991. The Commonwealth did not charge or try Appellant for the murder at

issue until 1995.2     Therefore, Williams affords Appellant no relief and his

current PCRA petition remains untimely. Accordingly, we affirm.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/23/18




____________________________________________


2 Appellant’s reference to the “governmental interference” exception, claiming
the Commonwealth suppressed the former Chief Justice’s significant, personal
involvement with Appellant’s case, is likewise unavailing. Further, the former
Chief Justice’s possible involvement with decisions related to Appellant’s
cohorts Aaron Jones and Anthony Reid (with whom Appellant was not tried),
does not prove any prior significant involvement with Appellant’s case.

                                           -4-